Name: Commission Regulation (EEC) No 2343/82 of 26 August 1982 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 14 27. 8 . 82Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2343/82 of 26 August 1982 fixing the import levies on live cattle and on beef and veal other than frozen quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 2 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 121 9/82 (3), as last amended by Regulation (EEC) No 2044/82 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1219/82 to the The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 6 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3) OJ No L 141 , 20 . 5 . 1982, p . 29 . (4) OJ No L 219, 28 . 7 . 1982, p . 20 . 27. 8 . 82 Official Journal of the European Communities No L 251 / 15 ANNEX to the Commission Regulation of 26 August 1982 fixing the import levies on live cattle and on beef and veal other than frozen (') for the period beginning 6 September 1982 (ECU/100 kg) CCT heading No Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  01.02 A II (a) 42-575 17-345 97-071  Net weight  02.01 Alia) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A Ha) 4 bb) 02.06 C I a) 1 02.06 C I a) 2 1 6.02 B III b) 1 aa) 80-893 64-714 97-071 32-956 26-365 39-547 49-434 56-545 49-434 56-545 56-545 184-435 147-548 221-322 276-653 316-451 276-653 316-451 316-451 (') In accordance with Regulation (EEC) No 435/80, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories . (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1725/80 (OJ No L 170, 3 . 7. 1980, p . 4). (a) The levy which is to be applied to young male bovine animals, intended for fattening, of a live weight of 300 kg or less, imported under the conditions set out in Article 13 of Council Regula ­ tion (EEC) No 805/68 of 27 June 1968 , and in the provisions adopted for its application, is totally or partially suspended in accordance with those provisions .